Continuation of 12.
	Applicant argued that a motivation or rationale for the skilled artisan to select components of the claimed composition has not been identified. Applicant argued that Vermeer does not describe alginate, zinc oxide and zinc citrate trihydrate together in either a personal product or a detergent composition.
The Examiner disagrees. Vermeer taught a predictable use of prior art elements according to their established functions. It is prima facie obvious to combine prior art elements according to known methods, in order to yield predictable results. In the instant case, all the claimed elements (e.g., toothpaste, alginate, zinc compounds, abrasive) were known in the prior art (e.g., Vermeer), and one skilled in the art could have combined the elements as claimed, by known methods, with no change in their respective functions.
For example, Vermeer taught: toothpaste as a personal oral hygiene product at col 20, lines 34-37 and col 21, line 6; sodium alginate as a useful personal product ingredient at col 37, line 65; zinc oxide and zinc citrate as anti-plaque and anti-calculus agents, at col 38 lines 1-5, 14 and 24; abrasives as useful in oral hygiene products at col 21, line 60. Vermeer’s combination (of ingredients) yielded nothing more than predictable results (e.g., a personal oral hygiene product) to one of ordinary skill in the art. MPEP 2143.A.

Applicant argued that since Vermeer discloses calcium carbonate for use in scouring detergents, the skilled artisan would have no reasonable expectation of success in producing a personal product, detergent or toothpaste.
The Examiner disagrees. Vermeer disclosed calcium carbonate as an abrasive, at col 49, line 38; and, abrasives as useful in oral hygiene products, at col 21, line 61. At col 22, lines 21-22, Vermeer taught that ingredients can fulfill different functions (e.g., as an abrasive, calcium carbonate can be both an oral hygiene and a scouring detergent ingredient).

Applicant argued that the Examples of Vermeer are directed to various preparations and physicochemical properties of glycacarbamate and glycaurea compounds.
The Examiner responds that Vermeer was relied upon as an entire disclosure, and is not limited to Examples disclosed therein. MPEP 2123 I/II.

	Applicant argued that Vermeer is not directed towards the particular problem of the instant application.
The Examiner responds that, the fact that the Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability, when the differences would otherwise be obvious. See MPEP 2145. II. 
In the instant case, as previously discussed, Vermeer taught toothpastes as personal oral hygiene products at col 20, lines 34-37 and col 21, line 6; sodium alginate taught as a useful personal product ingredient at col 37, line 65; zinc oxide and zinc citrate as anti-plaque and anti-calculus agents, at col 38 lines 1-5, 14 and 24; abrasives as useful in oral hygiene products at col 21, line 60. It is not necessary that Vermeer suggest the combination (of ingredients) to achieve the same advantage, or result, as that of the Applicant. MPEP 2144.IV.
Applicant argued that incorporating alginate provides an effect (reducing the astringency of zinc salts), and that since the parameter (alginate) is not recognized as result-effective, its optimization cannot be considered obvious.
The Examiner responds that, regarding alginate, the rationale of optimizing result-effective variables was not relied upon.

In response to the Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See MPEP 2145.X.A. In the instant case, Vermeer taught personal care products comprising alginate, zinc and abrasives, as discussed above.

Applicant argued that the broad ranges of Vermeer do not render the narrow specific ranges and ratios as presently claimed. 
The Examiner maintains that Vermeer teaches ranges that overlap or lie inside ranges disclosed by the prior art, and so a prima facie case of obviousness exists. MPEP 2144.05 A. Furthermore, as the Applicant has not shown a criticality of the claimed ranges, a prima facie case of obviousness exists.

Applicant argued that Swaine does not teach or suggest that an alginate can be combined with zinc citrate, zinc oxide and calcium carbonate. 
The Examiner responds that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145. IV. In the instant case, the Examiner maintains that Swaine was not relied upon to teach alginate, zinc compounds and calcium carbonate, as those limitations were taught by Vermeer. Swaine was relied upon to teach the amounts of humectants in toothpastes, in order to keep the pastes from hardening upon exposure to air, and to impart a desirable sweetness therein (see the Final Rejection, pages 7-9).

/CELESTE A RONEY/
Primary Examiner, Art Unit 1612